DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-21 is/are rejected under 35 U.S.C. 35 USC § 102(a)(2)  as being anticipated by Mahjourian ( “Geometry-Based Next Frame Prediction from Monocular Video”, 2016).
Regarding claim 2, Mahjourian  teaches a system ( Fig. 1) comprising: 
an image depth prediction neural network implemented by one or more computers, wherein the image depth prediction neural network is a recurrent neural network that is configured to receive a sequence of images and, for each image in the sequence(Fig. 4): 
process the image, which is a current image at a first time step in the sequence, in accordance with a current internal state of the recurrent neural network to (i) update the current internal state( RNN State in Fig. 4) and (ii) generate a current depth map that characterizes a current depth of the image in the sequence ( Output in Fig. 4); and 
an image generation subsystem configured to, for each image in the sequence: 
receive the current depth map that characterizes the current depth of the image ( III. E, Video frame Xi−1 from the last timestep), 
construct, based on the current depth map and the image, a plurality of three-dimensional (3D) points, each of the plurality of 3D points corresponding to a different pixel in the image( III. E, Depth map prediction Di−1 from the last timestep), and 
generate a depth output that characterizes a predicted depth of a future image in the sequence by applying one or more transformation layers to the plurality of 3D points(III. E, s three translation components tx,ty,tz and three rotation components rx,ry,rz . Given the camera’s new coordinates and principal axis, the point cloud C is projected back onto a plane at a fixed distance from the camera and orthogonal to its principal axis), wherein the depth output comprises a set of values defining the topology of a scene represented by the future image in a third, depth dimension( III. E, The result of this projection is a depth map prediction Di for frame i.;  the next frame prediction X I’ is generated) .

Regarding claim 3, Mahjourian  teaches the system of claim 2, wherein the depth output comprises a predicted depth value for each pixel of a plurality of pixels in the future image that represents a respective distance of a scene depicted at the pixel from a focal plane of the future image( III. E, a plane at a fixed distance from the camera and orthogonal to its principal axis).

Regarding claim 4, Mahjourian  teaches the system of claim 2, wherein the future image immediately follows the image in the sequence of images ( III. E, the next frame prediction X I’ is generated).

Regarding claim 5, Mahjourian  teaches the system of claim 2, wherein the sequence of images are frames of video captured by a camera( Fig. 1) of a robotic agent.

Regarding claim 6, Mahjourian  teaches the system of claim 2, wherein the image depth prediction neural network comprises one or more convolutional long short-term memory (LSTM) neural network layers ( Fig. 3).

Regarding claim 7, Mahjourian  teaches the system of claim 2, wherein the image depth prediction neural network comprises one or more feedforward convolutional neural network layers ( RNN in Fig. 4).

Regarding claim 8, Mahjourian  teaches the system of claim 2, wherein the image depth prediction neural network comprises: 
a down-sampling recurrent sub-neural network followed by an up-sampling recurrent sub-neural network(III C, downsizing the feature maps in the encoder), 
wherein the down-sampling recurrent sub-neural network is configured to, for each image in the sequence: 
process the image to generate a down-sampled output having a lower resolution than the image(III C, downsizing the feature maps in the encoder), and 
wherein the up-sampling recurrent sub-neural network( (III C, . In the decoder, the feature maps are gradually upsized) is configured to, for each image in the sequence: 
process the down-sampled output for the image to generate the current depth map of the image. ( (III C, Upsizing is done using depth-to-space layers);

	claims 9-15 and 16-20 recite the method and medium for the system in claims 2-8, and thus also rejected.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661